 

 

eo on Dn UAH ee Ww YY Re

bo bdo bo bo wD dO bo bo bo — — — — _ — _ _ — mm
Co ~ ON nN nS Ww bo — oS \o co ~— Oo nn > Ww bo —_ oS

 

 

 

 

 

 

 

 

 

 

 

 

i
RECEIVED
ED ~____ SERVED ON
—~ COUNSEL/PARTIES OF RECORD
MAY 12 2021
RK US DISTRICT COUR
CE STRICT OF NE
Y: ~—/
BY: — 7
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:21-CR-094-GMN-NJK
Plaintiff, Preliminary Order of Forfeiture
V.
TIBURCIO RODRIGUEZ-CORTEZ,

Defendant.

 

This Court finds Tiburcio Rodriguez-Cortez pled guilty to Counts One and Two of a
Two Count Criminal Information charging him in Count Two with illegal alien in
possession of a firearm in violation of 18 U.S.C. § 922(g)(5)(A). Criminal Information, ECF
NoAat Plea Agreement, ECF Not ; Change of Plea, ECF NoA\.

This Court finds Tiburcio Rodriguez-Cortez agreed to the forfeiture of the property
set forth in the Plea Agreement and the Forfcitixre Allegation of the Criminal Information.
Criminal Information, ECF No Jt; Plea Agreement, ECF No, Change of Plea, ECF
No.4).

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
States of America has shown the requisite nexus between property set forth in the Plea
Agreement and the Forfeiture Allegation of the Criminal Information and Count Two, to
which Tiburcio Rodriguez-Cortez pled guilty.

The following property is any firearm or ammunition involved in or used in any
knowing violation of 18 U.S.C. § 922(g)(5)(A) and is subject to forfeiture pursuant to 18
USS.C. § 924(d)(1) with 28 U.S.C. § 2461(c):

1. a Taurus, 9 millimeter handgun bearing serial number TLZ48116; and

 
 

 

 

co won a an Ff, WOW LY eK

BR Bb BH HO NH ND WN NHN NO KF KF Fe RE RFeeEeRrOOOE—eO —
oN Oo UU FP WwW NY KF CO UO BN BD NH FF Ww NY KF OS

 

 

2. any and all compatible ammunition
(all of which constitutes property).

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Tiburcio Rodriguez-Cortez in
the aforementioned property are forfeited and are vested in the United States of America
and shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www. forfeiture. gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the

petitioner’s petition and the relief sought.

 
 

 

co ON Dn OW ee WD HO eK

Bb Rh Kb KH KH HO HD HD HNO KH HK Re eRe RO me et
oN AO UN PRP WY HH KF TD O ON BD NH FP WOW NH KF OC

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www. forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADU DGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

DATED Me, is 2021.

 

GLORI . NAVARRO
UNIT ATES DISTRICT JUDGE

 
